ORIGINAL                                                                                12/08/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 22-0004


                                       PR 22-0004

                                                                              DEC 0 8 2022
                                                                            Bowen Greenwood
                                                                                cf          C-Durt
                                                                             Srave of hAnntana
 IN RE THE PETITION OF
                                                                    ORDER
 CORY J. SWANSON




       Cory J. Swanson has petitioned this Court for admission to active status in the State
Bar of Montana after having been on inactive status since March 2022.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this         day of December, 2022.


                                                 For the Court,




                                                                  Chief Justice